DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 15, the cancelation of claims 5, 7 and 17, as well as the withdrawal of claims 9-14 and 21-22, as filed on March 1, 2021, are acknowledged. 
Applicant’s arguments, see Remarks filed on March 1, 2021, with respect to amended claims 1 and 15 have been fully considered but they are not persuasive.  
The Applicant argues that “the purpose of using the thin film etchant composition of the present application is to etch a silver- containing conductive layer while the pad electrode is exposed to the etchant. Neither Shim nor Kim discloses this purpose.”  However, it is noted that claim 1 is drawn to a composition claim and the recitation of "for etching a silver-containing conductive layer while the pad electrode is exposed to the etchant" is considered as intended use of the claimed composition/function of the 
The Applicant further argues that “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on Applicants' disclosure or the mere fact that the components at issue are functional or mechanical equivalents.”  However, both compositions of Shim and Kim are etchant compositions used to etch low resistance wire (Shim, abstract; Kim, 0006).  Both describe the component of concern as a nitrate (Shim, abstract; Kim, 0017).  Shim discloses that examples of the nitrate include potassium nitrate, sodium nitrate and ammonium nitrate, but are not limited thereto (the last paragraph on page 7).  In addition, Kim teaches that in an etchant composition, a nitrate-containing compound may include potassium nitrate, sodium nitrate, ammonium nitrate, or iron nitrate (abstract and paragraph 0017).  It is clear from the disclosures of both Shim and Kim that the most important part of the nitrate compound is the nitrate anion, not the cation (potassium, sodium, ammonium or iron), in the composition of both Shim and Kim.  Therefore, Kim clearly teaches that iron nitrate is an equivalent of ammonium nitrate for being a nitrate component in an etchant composition.

The Applicant argues that “in the case of Kim, it relates to a composition for etching an oxide semiconductor and a metal, and the purpose/effect of the invention and the composition for this seems to be different from the present invention and Shim. Therefore, despite ferric nitrate was disclosed as an example of nitrate in Kim, there seems to be no reason that it is easy to combine ferric nitrate disclosed in Kim with nitrate, which is a part of the problem-solving principle and composition compared to Shim.”  However, both compositions of Shim and Kim are etchant compositions used to etch low resistance wire (Shim, abstract; Kim, 0006).  Both describe the component of concern as a nitrate (Shim, abstract; Kim, 0017).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known nitrate as taught by Kim in the composition of Shim, because Shim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (KR20160108944, a machine-translated English version is used) in view of Kim et al. (US20140038348).
Regarding claim 1, Shim discloses a thin film etchant composition (1st paragraph on page 1 and claim 1) comprising: about 40 wt % to about 60 wt % of phosphoric acid; about 3 wt % to about 8 wt % of nitric acid; about 5 wt % to about 20 wt % of acetic 
The concentration range of each component in the composition of Shim encompasses the corresponding concentration range recited in the instant claim.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any concentration in the range disclosed by Shim, including a concentration in the overlapping range recited in the instant claim, because it has been held that overlapping ranges are obvious.  See MPEP 2144.05I.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II. 

	It is noted that claim 1 is drawn to a composition claim and the recitation of "for etching a silver-containing conductive layer while the pad electrode is exposed to the etchant" and “which is used to etch silver (Ag) by oxidizing silver (Ag) to silver ions (Ag+), and prevents reduction of the silver ions (Ag+) to silver (Ag) particles” are considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claims 2-4, it is noted that they are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render 
Regarding claim 6, Shim discloses wherein the phosphate comprises monosodium phosphate (NaH2PO4, the 2nd paragraph on page 7).
Regarding claim 8, the concentration range of each component in the composition of Shim encompasses the corresponding concentration recited in the instant claim.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any concentration in the range disclosed by Shim, including a concentration recited in the instant claim, because it has been held that overlapping ranges are obvious.  See MPEP 2144.05I.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II.  
Regarding claim 15, Shim discloses a thin film etchant composition to etch a thin film, the thin film comprising silver (abstract), and the thin film etchant composition comprising phosphoric acid, nitric acid, acetic acid, a nitrate, and monosodium phosphate (NaH2PO4, abstract and the 2nd paragraph on page 7).  Shim is silent about the nitrate being ferric nitrate.  However, Shim discloses that the composition is an etchant composition and examples of the nitrate include potassium nitrate, sodium nitrate and ammonium nitrate, but are not limited thereto (the last paragraph on page 7).  In addition, Kim teaches that in an etchant composition, a nitrate-containing compound may include potassium nitrate, sodium nitrate, ammonium nitrate, or ferric nitrate (Fe(NO3)3) (abstract and paragraph 0017).  Therefore, it would have been obvious to 
Shim in view of Kim is silent about the viscosity of the composition; however, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
It is noted that claim 15 is drawn to a composition claim and the recitation of "to etch a thin film and expose a pad electrode" and “which is used to etch silver (Ag) by oxidizing silver (Ag) to silver ions (Ag+), and prevents reduction of the silver ions (Ag+) to silver (Ag) particles” are considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 16, Shim discloses wherein the thin film etchant composition comprises: about 40 wt % to about 60 wt % of phosphoric acid (claim 1); about 3 wt % to about 8 wt % of nitric acid (claim 1); about 5 wt % to about 20 wt % of acetic acid nd paragraph on page 7); and deionized water as a remaining amount based on a total weight of the thin film etchant composition (claim 1).  The concentration range of each component in the composition of Shim encompasses the corresponding concentration range recited in the instant claim.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any concentration in the range disclosed by Shim, including a concentration in the overlapping range recited in the instant claim, because it has been held that overlapping ranges are obvious.  See MPEP 2144.05I.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II.  
Regarding claims 18-20, it is noted that they are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713